Citation Nr: 1519819	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  12-34 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a heart disability. 

2.  Propriety of the severance of service connection for bilateral hearing loss.

3.  Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1964 to December 1967.  Regarding the hearing loss rating and heart disability service connection issues on appeal, this matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the Veteran's claims-file has since been transferred to the Columbia, South Carolina RO.  As explained below, the issue concerning the propriety of the severance of service connection for hearing loss arises from a September 2013 rating decision of the Columbia, South Carolina RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection for a Heart Disability

The Veteran's July 1964 service entrance examination specifically notes that heart examination was clinically "abnormal", featuring a grade I-II basal systolic murmur.  He now has a diagnosis (noted on March 2009 VA fee-basis examination) of status post aortic valve replacement with scars.  The RO's June 2009 rating decision denied service connection for a heart disability based on findings that a heart murmur was noted at service entrance, and that there was no evidence that the condition was "permanently worsened as a result of service."  The rating decision also found "there is no evidence of a relationship between [the current heart disabilities] and active military service."


The Veteran has presented alternate theories of entitlement (i.e., that a heart disability was incurred in service, and that such disability was aggravated by service).  His July 2009 notice of disagreement directs attention to the fact that his December 1967 service separation medical examination found an "abnormal" heart with "grade I/VI" left 2nd I.S. soft blowing systolic murmur (considered to not be disabling at that time).  This information raises a medical question as to whether the grade "I/VI" heart murmur noted at separation reflects worsening of a heart disability in service (from the grade "I-II" heart murmur noted at service entrance).  He later submitted an undated written statement explaining that during service he was "exposed to various jet fuels, oils, and cleaning products" as well as "toxic aircraft exhaust," and attached treatise materials including information indicating that military vehicle and aircraft exhaust exposure "can aggravate heart or lung function" and that prolonged exposure "may also increase risk of heart disease...."

The RO arranged for a March 2009 VA fee-basis examination of the Veteran in connection with this appeal.  However, the report discusses the details of the Veteran's current heart disease, but does not address the etiological questions presented by this case.  This appeal requires an informed consideration of medical questions including: (1) whether documented heart murmurs during active duty service represent manifestations of heart disease, (2) whether the Veteran's current heart disability is a progression of (or otherwise etiologically related to) the heart murmur noted during his active duty service, (3) whether the heart murmur noted at service entrance was aggravated during active service (to include whether the grade "I/VI" heart murmur at separation reflects a worsening of the grade "I-II" heart murmur noted at entrance), and (4) whether the Veteran has any heart disability etiologically linked to his cited exposures to jet fuel and chemicals in service.  As the March 2009 VA examination report is inadequate for rating purposes, another VA examination that adequately addresses this matter is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Propriety of the Severance of Service Connection for Hearing Loss

A notice of disagreement (NOD) is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with the adjudicative decision of the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. §  20.201.  A September 2013 RO rating decision severed service connection for tinnitus and for bilateral hearing loss, effective November 1, 2013.  In February 2014, the Veteran's representative submitted a written statement that reflects some confusion with regard to pending issues, but clearly argues, in pertinent part, that "service connection for bilateral hearing loss ... is warranted" and requests Board ("BVA") appellate review.  The representative characterizes the issue as "Did the Department of Veteran's Affairs (DVA) err in denying service connection for bilateral sensorineural hearing loss that was severed effective November 1, 2013?"  In March 2015, the representative submitted another written statement presenting further argument and clearly reflecting the belief that an appeal had been initiated on the issue of "Did the Agency of Original Jurisdiction (AOJ) err when it severed service connection for hearing loss?"  The Board finds it reasonable to interpret the February 2014 written statement (citing the September 2013 severance of service connection for hearing loss and asserting entitlement to service connection for hearing loss) as a NOD initiating an appeal of the severance of service connection for hearing loss.  The February 2014 notice of disagreement was timely as it was filed within one year following the September 2013 rating decision.   38 U.S.C.A. § 7105(b); 38 CFR § 20.302 (2014).

The Board's review of the record found that a statement of the case (SOC) has not been issued in this matter.  When there has been an adjudication by the RO and a timely NOD has been filed, an SOC addressing the issue must be furnished to the appellant.  The Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  Manlincon v. West, 12 Vet. App. 238 (1999).  Notably, this claim is not before the Board at this time and will only be before the Board if the Veteran timely files a substantive appeal after issuance of an SOC.

Increased Rating for Hearing Loss

A June 2009 RO rating decision granted service connection for bilateral hearing loss, rated 0 percent.  The Veteran appealed for a higher initial rating.  As discussed above, service connection for bilateral hearing loss was severed (effective November 1, 2013) during the pendency of the appeal, and the Veteran expressed timely disagreement with the severance, initiating an appeal challenging the propriety of the severance.

The issue of entitlement to an increased rating for bilateral hearing loss remains pending and is before the Board.  It is now inextricably intertwined with the pending appeal challenging the severance of service connection for bilateral hearing loss that is being remanded at this time for issuance of an SOC.  Although the Veteran can establish entitlement to a higher rating for the period from October 29, 2008 to November 1, 2013 (the effective date of severance of service connection for bilateral hearing loss) irrespective of whether service connection for bilateral hearing loss is restored on appeal, should restoration in fact be awarded, he could potentially be prejudiced by the assignment of a rating at this time.  Indeed, as he has contended a severity worse than present in 2008, any rating for the period currently under appeal, without a corresponding final adjudication as to the restoration of service connection would be premature and potentially harmful to the Veteran.  Accordingly, the Board will defer a decision regarding the initial rating until a final adjudication is entered with respect to the propriety of severance.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should issue an SOC addressing the propriety of severance of service connection for bilateral hearing loss.  To perfect an appeal to the Board in the matter, the Veteran must still timely file a substantive appeal (VA Form 9) after the issuance of the SOC.  He should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the matter should be returned to the Board.

2.  The AOJ should arrange for the Veteran to be examined by a cardiologist to determine the nature and likely etiology of his heart disability.  Based on a review of the entire record, examination of the Veteran, and following any tests or studies deemed necessary, the examiner should provide opinions that respond to the following:

a) Please identify, by medical diagnosis, each heart disability entity found.

b) Regarding each heart disability entity diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such was caused or aggravated during the Veteran's active duty military service?

c) What is the significance of the grade "I-II" heart murmurs noted on service enlistment?  Does the finding reflect the presence of heart disease (rather than perhaps a benign clinical finding)?  Does it reflect that heart disease pre-existed service?

d) What is the significance of the grade "I/VI" heart murmurs noted at separation from service?  Does this finding reflect that new or additional heart disease was caused during service?  Does this finding reflect that heart disease increased in severity during service (with attention to the grade "I-II" heart murmur noted on service entrance)?  If the change in designation of grades of heart murmurs from entrance to separation does not reflect an increase in severity of heart disease during service, please fully explain such finding.)

e) Is any current heart disability diagnosed related to the heart murmur findings in service?

f) Is any current heart disability diagnosed at least as likely as not (a 50 percent or greater probability) etiologically linked (caused or permanently aggravated by) the exposure to jet fuel and chemicals in service cited by the Veteran in his March 2013 correspondence?  The response to this question should include comment on the treatise materials submitted by the Veteran in March 2013 that suggest significant exposure to some cited jet fuel and chemicals may increase the risk of heart disease.

All opinions must include rationale that cites to supporting factual data.

3.  Following completion of the above and any additional development deemed necessary (and after resolution of all inextricably intertwined issues, including the appeal of the severance of service connection for bilateral hearing loss), the AOJ should readjudicate the Veteran's claims seeking a higher initial rating for bilateral hearing loss and to establish service connection for a heart disability.  If any claim remains denied, the AOJ should issue an appropriate supplemental SOC, and afford the Veteran and his representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

